Citation Nr: 0602644	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post medial meniscus repair of the 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1980 to February 2001.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO granted service 
connection for status post medial meniscus repair of the left 
knee; a noncompensable (zero percent) disability rating was 
assigned.  The RO also granted service connection for 
degenerative disc disease of the lumbar spine; a 10 percent 
disability rating was assigned.  The veteran disagreed with 
the January 2003 rating decision and initiated this appeal, 
which he perfected with the timely submission of his 
substantive appeal (VA Form 9) in September 2003.  

The veteran has since relocated to Michigan, and the Detroit 
RO currently has original jurisdiction.  In a May 2004 rating 
decision, the Detroit RO increased the rating assigned for 
the veteran's left knee disability to 10 percent disabling.  
The veteran and his representative indicated continued 
dissatisfaction with the rating 
in August 2004.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the above-mentioned January 2003 rating decision, service 
connection was granted for Parkinson's disease and a 30 
percent disability rating was assigned.  
The veteran included the  issue of entitlement to an 
increased rating for Parkinson's disease in his April 2003 
notice of disagreement.  However, in his September 2003 
substantive appeal the veteran indicated that he only wished 
to pursue his back and left knee claims.  Accordingly, the 
issue of entitlement to an increased disability rating for 
Parkinson's disease is not before the Board on appeal.  See 
38 C.F.R. § 20.202 (2005); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In a July 2004 statement, the veteran raised a claim of 
entitlement to secondary service connection for depression 
and anxiety.  A VCAA letter was issued in January 2005.  That 
issue has not yet been adjudicated by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

In a December 2005 statement the veteran's representative 
argued: "we find clear and unmistakable error (CUE) in [sic] 
rating decision dated January 28, 2003, because service 
connection was not granted for degenerative joint disease of 
[sic] thoracic spine.  This disability was diagnosed in a VA 
examination and a radiology report.  It should have been 
developed as an implied or informal claim."  
This claim (whether in fact a CUE claim or merely a claim of 
entitlement to service connection for a thoracic spine 
disability) is referred to the RO for appropriate action. 


REMAND

The veteran is seeking entitlement to increased disability 
ratings for his service-connected left knee and lumbar spine 
disabilities.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board 
believes that these issues must be remanded for the following 
evidentiary development.  
 



Reasons for remand

VA examination

The veteran has indicated in a July 2004 statement that his 
service-connected left knee and lumbar spine disabilities 
have increased in severity since his last VA examination in 
May 2002.  He has requested a more recent VA examination.  
This must be accomplished.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse].  

VA treatment records

The claims folder contains evidence from the Iron Mountain VA 
Medical Center (VAMC) and the Marquette VA outpatient clinic; 
however, the most recent record from those facilities is 
dated in July 2004.  Updated records from the Iron Mountain 
VAMC and Marquette outpatient clinic, if existing, should be 
associated with the veteran's VA claims folder.  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records.  Any such records 
so identified should be obtained, to 
the extent possible.  In nay event, 
VBA should request all treatment 
records pertaining to the veteran 
from the Iron Mountain VAMC and 
Marquette VA outpatient clinic since 
July 2004.  Any records obtained from 
those facilities should be associated 
with the veteran's VA claims folder.

2.  VBA should then schedule the 
veteran for physical examination in 
order to determine the current 
severity of the service-connected left 
knee and lumbar spine disabilities.  
The veteran's VA claims folder should 
be forwarded to the examiner for 
review in connection with the 
examination.  The examiner should 
specifically comment ant limitation of 
motion, fatiguability, incoordination 
and weakness associated with either of 
the service-connected disabilities  
Any diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claims of entitlement to 
increased disability ratings for 
service-connected status post medial 
meniscus repair of the left knee and 
degenerative joint disease of the 
lumbar spine.  If the benefits sought 
on appeal remain denied, VBA should 
provide the veteran with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

